El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
El peticionario solicita de esta corte qne “se sirva conce-derle licencia para ejercer la profesión de abogado en todas las cortes de esta Isla de Puerto Rico”, basándose en los siguientes beclios:
“1. — Que es mayor de 21 años de edad, vecino de San Juan, P. R., y ciudadano de los Estados Unidos de América, en virtud de la ley del Congreso aprobada el 2 de marzo de 1917.
“2. — Que ha cursado sus estudios regulares en la Universidad de Louisville, Ky., y además ha tomado un curso' especial de Eviden-cia bajoi el Dean Wigmiore, en Northwestern University; y que es abogado, admitido a postular en la Corte Suprema (Court of Appeals) de Kentucky; en la Corte de los Estados Unidos para el Distrito Occidental de Kentucky, y en la Corte de Distrito de los Estados Unidos para el Distrito de Puerto Rico según lo acreditan las certificaciones que se acompañan a esta solicitud.
“3. — Que de acuerdo con la sección 4d de la ley No. 17 aprobada el 20 de mayo de 1925, titulada “Ley para enmendar la sección 4:!. de la “Ley No. 38 determinando reglas para el ejercicio de la pro-fesión de abogado en Puerto Rico”, aprobada en 13 de abril de 1916, — el peticionarioi ha estado ejerciendo activamente su profesión durante estos últimos dos años, o sea a partir del día 23 de sep-tiembre de 1930, día que fué admitido a postular ante la Corte Su-prema (Court of Appeals) del Estado de Kentucky; e incluyendo más de un año de práctica ante la Corte de los Estados Unidos para Puerto Rico, o sea a partir del día 28 de octubre de 1930, día que fué admitido a postular ante dicha Corte.”
La ley aplicable al caso es en efecto la “Ley No. 38 deter-minando reglas para el ejercicio de la profesión de abogado en Puerto Rico”, aprobada en 13 de abril de 1916 (Leyes de 1916, p. 92), que cita el peticionario, pero esa ley no sólo fué enmendada por la No. 17 de 1925 (Leyes de 1925 p. 135) que *21invoca, si que también por la No. 78 de 1928 (Leyes de 1928 p. 533).
La sección 4 de la Ley No. 38 de 1916, tal como qnedó en-mendada en 1928, contiene nn último disponiéndose que dice:
“. . . Y disponiéndose, finalmente, que toda persona que en o antes del 20 de mayo de 1925, no estuviere facultada para ejercer la profesión de abogado en la Corte de Distrito de los Estados. Unidos para Puerto Rico, para poder ser admitida a ejercer en las cortes in-sulares, además de llenar los requisitos exigidos anteriormente, tendrá que poseer un diploma de abogado expedido por una universidad acre-ditada a satisfacción de la Corte Suprema de Puerto Rico.”
Siendo ello así, es de absoluta necesidad que el peticionario posea el diploma de abogado expedido por una universidad acreditada a satisfacción de esta Corte que la ley exige, para que su solicitud pueda ser declarada con lugar.
El peticionario dice que lia cursado estudios regulares en la Universidad de Louisville, Ky., y que La tomado un curso especial de Evidencia en la Northwestern University, pero no expresa que posea un diploina de abogado expedido por alguna de dichas universidades o por cualquiera otra debida-mente acreditada.
A igual resolución tendría que llegarse aunque la que es-tuviera vigente fuera la ley tal como quedó enmendada en 1925 que es la que invoca el mismo peticionario, pues la sec-ción 4 de dicha ley a virtud de la enmienda de 1925 contenía también un último disponiéndose que exigía el diploma como requisito imprescindible en un caso como el del peticionario, a saber:
“. . . 3f disponiéndose, finalmente, que toda persona que seis meses después de la aprobación de esta Ley no estuviere'' facultada para ejercer la profesión die abogado en la corte de distrito de los Es-tados Unidos para Puerto Rico, para poder ser admitida a ejercer en las cortes insulares, además de llenar los requisitos exigidos anterior-níente, tendrá que poseer im diploma de abogado expedido por una universidad acreditada a satisfacción de la Corte Suprema de Puerto Rico. ’ ’

La solicitud debe ser declarada sin hogar.